Name: Commission Regulation (EC) No 2874/94 of 25 November 1994 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 11 . 94 Official Journal of the European Communities No L 303/47 COMMISSION REGULATION (EC) No 2874/94 of 25 November 1994 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat (!), as last amended by Regulation (EC) No 1 886/94 (2), and in parti ­ cular the Article 10 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Commission Regulation (EC) No 3624/93 (3), as last amended by Regulation (EC) No 2602/94 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EC) No 3624/93 to the quota ­ tions and other information known to the Commission HAS ADOPTED THIS REGULATION : Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 5 December 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 November 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 289 , 7. 10 . 1989, p. 1 . (2) OJ No L 197, 30 . 7 . 1994, p. 30 . (3) OJ No L 328 , 29 . 12. 1993, p . 42. (4) OJ No L 276, 27. 10. 1994, p. 10 . No L 303/48 Official Journal of the European Communities 26. 11 . 94 ANNEX to the Commission Regulation of 25 November 1994 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (4) (ECU/100 kg) CN code Week No 49 from 5 to 11 December 1994 Week No 50 from 12 to 18 December 1994 Week No 51 from 19 to 25 December 1994 Week No 52 from 26 December 1994 to 1 January 1995 0104 10 30 (') 57,547 59,822 62,642 65,626 0104 10 80 (') 57,547 59,822 62,642 65,626 0104 20 90 (') 57,547 59,822 62,642 65,626 0204 10 00 0 122,440 127,280 133,280 139,630 0204 21 00 0 122,440 127,280 133,280 139,630 0204 22 10 0 85,708 89,096 93,296 97,741 0204 22 30 0 134,684 140,008 146,608 153,593 0204 22 50 0 159,172 165,464 173,264 181,519 0204 22 90 0 159,172 165,464 173,264 181,519 0204 23 00 0 222,841 231,650 242,570 254,127 0204 50 11 0 122,440 127,280 133,280 139,630 0204 50 13 0 85,708 89,096 93,296 97,741 0204 50 15 0 134,684 140,008 146,608 153,593 0204 50 19 0 159,172 165,464 173,264 181,519 0204 50 31 0 159,172 165,464 173,264 181,519 0204 50 39 0 222,841 231,650 242,570 254,127 0210 90 11 0 159,172 165,464 173,264 181,519 0210 90 19 0 222,841 231,650 242,570 254,127 (') The levy applicable is limited in the conditions laid down by Council Regulations (EEC) No 3643/85, (EEC) No 715/90 and (EC) No 3609/93 and Commission Regulations (EEC) No 19/82 and (EC) No 3581 /93 . (2) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EC) No 3609/93 and Commission Regulations (EEC) No 19/82 and (EC) No 3581 /93 . (3) The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 715/90 and Commission Regulation (EEC) No 19/82. (4) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.